UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 25, 2017 UNIFI, INC. (Exact name of registrant as specified in its charter) New York 1-10542 11-2165495 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7201 West Friendly Avenue Greensboro, North Carolina 27410 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (336) 294-4410 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On January 25, 2017, Unifi, Inc. (the “Company”) issued a press release announcing its operating results for its fiscal second quarter ended December 25, 2016, a copy of which is attached hereto as Exhibit 99.1. Item 7.01.RegulationFD Disclosure. On January 25, 2017, the Company will host a conference call to discuss its operating results for its fiscal second quarter ended December 25, 2016.A copy of the materials prepared for use by management during this conference call is attached hereto as Exhibit99.2. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. The following exhibits are furnished herewith: Exhibit No. Description 99.1 Press release of Unifi, Inc., dated January 25, 2017. 99.2 Earnings call presentation materials. The information in this Current Report on Form 8-K, including the exhibits attached hereto, is being furnished and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in any such filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNIFI, INC. Date:January 25, 2017 By: /s/ SEAN D. GOODMAN Sean D. Goodman Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 99.1 Press release of Unifi, Inc., dated January 25, 2017. 99.2 Earnings call presentation materials.
